DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving mechanism in claims 1-2 and 4; ice crushing mechanism in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,576 (reference application). Although the claims at issue are not identical, they 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism, groove, clamping slot, and ice-discharging plate.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/982,585 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the protrusion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
By virtue of dependency claim 8 is also rejected. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-2, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of An et al. (US 2006/0059939 A1), hereafter referred to as “An.”

Regarding Claim 1: Nuss teaches an ice crushing device (title, element at S in Figure 3), comprising: a housing assembly (200) comprises a housing (200) and an ice bucket (208) supported in the housing (200); a driving mechanism (234) for driving the ice bucket (208) to rotate (via 232 and 236), at least a portion of the driving mechanism (234) being mounted in the housing (200); an ice crushing mechanism (218 and 268) disposed in the ice bucket (208); wherein the housing assembly (200) further comprises an ice-discharging plate (214) provided at a bottom of the ice bucket (208), the ice-discharging plate (214) is provided with an ice-discharging port (216) communicated with the ice bucket (208), ice cubes prepared by an ice maker (paragraph [0029], lines 1-22) are discharged out of the ice-discharging port (216) after being crushed in the ice bucket (208) by the ice crushing mechanism (paragraph [0047], lines 1-13).
Nuss fails to teach wherein a slope is disposed on the ice-discharging plate at a position adjacent to the ice-discharging port and along a rotary ice discharge direction, and the slope is located on an ice discharge side of the ice-discharging plate and disposed uphill. 
An teaches wherein a slope (convex bottom of 41) is disposed on an ice-discharging plate (41 bottom, see Figure 5) at a position adjacent to an ice-discharging port (41c and 22) and along a rotary ice discharge direction (paragraph[0042], lines 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a slope is disposed on the ice-discharging plate at a position adjacent to the ice-discharging port and along a rotary ice discharge direction, and the slope is located on an ice discharge side of the ice-discharging plate and disposed uphill to the structure of Nuss as taught by An in order to advantageously use the inclination to assist in crushing ice pieces (see An, paragraph [0043], lines 1-11).

Regarding Claim 2: Nuss further teaches wherein the driving mechanism (234) comprises a motor (234) and a cylindrical gear (236) driven by the motor (234), an outer circumference of the ice bucket (206) is provided with external teeth (232), and the cylindrical gear (236) meshes with the external teeth (232) to drive the ice bucket to rotate (see paragraph [0042], lines 1-3, see Figure 3). 

Regarding Claim 4: Nuss further teaches wherein the housing (200) comprises a first portion (area in 202 for 208) that houses the ice bucket (208) and a second portion (where 234 is mounted see Figure 10) in which the driving mechanism (234) is mounted, the first portion (area in 202 for 208) is configured to match the outer circumference of the ice bucket (see Figure 4), an opening (at 246) is provided on the first portion (see Figure 4, where 206 holds 208), and a meshing portion (at teeth 232 

Regarding Claim 5: Nuss further teaches wherein a groove extending along the circumferential direction of the ice bucket (208) is provided between the ice-discharging plate (214) and the first portion (area in 202 for 208), the groove (at 246) is communicated with the ice-discharging port (at edge 214 into 216), and a lower edge of the ice bucket (208) projects into the groove (at 246). 

Regarding Claim 7: Nuss further teaches wherein the housing assembly (of 200) further comprises a bottom plate (206), a bottom of the second portion is open (to lead into 216), the bottom plate covers the bottom of the second portion (see Figure 4) to seal the cylindrical gear (gear having teeth 232) between the second portion and the bottom plate (206), the bottom of the ice-discharging plate (214) is provided with a clamping slot (at 276) adjacent to a protrusion (edge nook of 276), and a portion of the bottom plate (206) is snap fitted in the clamping slot (see edges of 208 and 206). 

Regarding Claim 8: Nuss modified supra fails to teach wherein an inclination angle of the slope relative to a plane of the ice-discharging plate is between 20 degrees and 50 degrees.
Nuss fails to explicitly disclose that wherein an inclination angle of the slope relative to a plane of the ice-discharging plate is between 20% and 50%. Since An does, however, disclose that an inclination angle of the slope relative to a plane of the ice-. Therefore, the percentage of the inclination is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result that a convex bottom must be at some angle to be convex. Therefore, since the general conditions of the claim, i.e. that the slope is inclined, were disclosed in the prior art by Reference An, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the plate member disclosed by Reference An having between 20% and 50%inclination angle. Furthermore, the range of 20% to 50% of the inclination is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. See MPEP 2144.04 IV A. and B. and 2144.05. 
 

Regarding Claim 10:  Nuss teaches a refrigerator (100), wherein the refrigerator (100) comprising a cabinet (120), a door (126, 128) for opening or closing the cabinet (120), and the ice crushing device (110, having 200, paragraph [0032], lines 1-12) according to claim 1, the ice crushing device being disposed at the cabinet or the door (see Figure 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of An et al. (US 2006/0059939 A1), hereafter referred to as “An,” as applied to claim 2 above, and further in view of Davis, Jr. (2,139,576).

Regarding Claim 3: Nuss further teaches wherein a gear assembly (232 to mesh 236) is provided between the motor (234) and the cylindrical gear (236).
Nuss modified supra fails to teach the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, and the cylindrical gear and the second bevel gear are disposed coaxially and relatively fixed.
Davis teaches a gear assembly (65 and 66) a gear assembly is provided between the motor and the cylindrical gear, the gear assembly (65 and 66) comprises a first bevel gear (65) connected to a motor (54) and a second bevel gear (66) meshing with the first bevel gear (see Figure 2), and a cylindrical gear (70) and the second bevel gear (66) are disposed coaxially (on 67 and 68) and relatively fixed (via shaft 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, and the cylindrical gear and the second bevel gear are disposed coaxially and relatively fixed to the structure of Nuss modified supra as taught by Davis in order to advantageously use a beveled gear assembly to drive/rotate a drum from outside of a container or housing in different directions (see Davis, Page 2, lines 27-32). 

Allowable Subject Matter

Claims 6 and 9 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections and/or changes to the claims to overcome all outstanding  rejections to the all the claims made above.
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the limitations of claims 6 and 9. 
Although Nuss in view of Davis and An discloses the refrigerator and ice-crushing device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Nuss alone or Nuss in view of Davis and An to incorporate the details of the wherein the housing assembly further comprises a bottom plate, a bottom of the second portion is open, the bottom plate covers the bottom of the second portion to seal the cylindrical gear between the second portion and the bottom plate, the bottom of the ice-discharging plate is provided with a protrusion at a position corresponding to the groove, the bottom plate is provided with a recess, and the protrusion is snap fitted in the recess. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claim 6.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2008/0156826 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                              



                                         /ERIC S RUPPERT/                                         Primary Examiner, Art Unit 3763